Exhibit 10.4

Loan No.: 6326733-001
BALLOON PROMISSORY NOTE
$35,100,000.00    October 6, 2014
FOR VALUE RECEIVED, COLE OFC SAN JOSE (RIDDER PARK) CA, LP, a Delaware limited
partnership, ARCP FE LAS VEGAS NV, LLC, a Delaware limited liability company,
and ARCP OFC GREENSBORO NC, LLC, a Delaware limited liability company
(collectively, “Borrower”), jointly and severally promise to pay to the order of
EVERBANK (“Payee”; Payee and any subsequent holder of this Balloon Promissory
Note (this “Note”) being referred to herein as “Holder”), at Payee’s office at
6464 185th Avenue NE, Suite 200, Redmond, Washington 98052, Attention: Risk
Department, or at such other address as Holder may from time to time designate
in writing, the principal sum of THIRTY-FIVE MILLION ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($35,100,000.00) together with interest from the date the
proceeds of the loan (the “Loan”) evidenced by this Note are initially disbursed
(including, without limitation, disbursement into an escrow for the benefit of
Borrower) until Maturity (as defined below) on the principal balance from time
to time remaining unpaid hereon at the rate of four and eight hundredths percent
(4.08%) per annum (computed on the basis of a 360-day year consisting of twelve
(12) consecutive thirty (30)-day months), in installments as follows:
A single payment of interest only in advance at the rate of $3,978.00 per day
shall be due and payable on the date the proceeds of the Loan are initially
disbursed to or for the benefit of Borrower for the period from the date of such
disbursement to and including October 31, 2014. Thereafter eighty-three (83)
payments of accrued and unpaid interest only shall be due and payable on the
first day of each month commencing on December 1, 2014 and continuing until and
including October 1, 2021. On November 1, 2021 (“Maturity”), all then unpaid
principal and interest hereon shall be due and payable. A substantial payment
will be due at Maturity, as the monthly payment of interest only set forth
herein will not amortize the principal face amount of this Note.
Upon not less than thirty (30) days’ advance written notice to Holder and upon
payment of the “Prepayment Fee” (as hereafter defined) plus all other
indebtedness secured by the Loan Documents (as hereafter defined), Borrower
shall have the right to prepay all, but not less than all, of the outstanding
balance of this Note. The Prepayment Fee shall be determined by adding (a) the
“Base Premium”, which is calculated by multiplying the “Base Premium Factor” set
forth below, by the principal balance to be prepaid, to (b) the “Variable
Premium”, which is arrived at by (i) calculating the decrease (expressed in
basis points), if any, in the current weekly average yield of 7‑Year U.S. Dollar
Interest Rate Swaps (as published in Federal Reserve Statistical Release H.15
[519]) (the “Index”), from September 23, 2014, to the prepayment date,
(ii) dividing the decrease by 100, (iii) multiplying the result by the following
described “Variable Premium Factor”, and (iv) multiplying the product by the
principal balance to be prepaid. If the Index is unchanged or has increased from
September 23, 2014, to the prepayment date, no Variable Premium shall be due.
The Base Premium Factor and the Variable Premium Factor shall be the amount
shown on the following chart for the month in which prepayment occurs:
No. Mos.
Remaining


(Years)
Base Premium
Factor
Variable Rate
Factor
84 - 73
(7)
.04
.060
72 - 61
(6)
.03
.060
60 - 49
(5)
.02
.055
48 - 37
(4)
.01
.051
36 - 25
(3)
0
.037
24 - 13
(2)
0
.021
12 - 1
(1)
0
.007






4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------



Holder may elect to accelerate the Loan at any time during the continuance of an
Event of Default (as hereinafter defined), in which event Borrower shall be
obligated to pay the Prepayment Fee as though Borrower had voluntarily prepaid
the entire Loan and not defaulted. The Prepayment Fee shall not be payable with
respect to condemnation awards or insurance proceeds from fire or other casualty
which Holder applies to prepayment, not with respect to Borrower’s prepayment of
the Loan in full during the last ninety (90) days of its term unless Holder has
declared the entire amount of principal and interest due under this Note to be
immediately due and payable as the result of the occurrence of an Event of
Default (as hereafter defined) prior to such ninety (90) day period. The terms
of this Note relating to the Prepayment Fee are subject to the terms of a letter
agreement between Borrower and Payee dated of even date herewith, a copy of
which is attached hereto as Exhibit “A”.
This Note is given in a commercial transaction for business purposes, and the
Property (defined below) described in the Security Instrument is not used for
residential, agricultural, farming, timber or grazing purposes.
All payments of the principal and interest on this Note shall be made in coin or
currency of the United States of America which at the time shall be the legal
tender for the payment of public and private debts.
Holder shall not be bound by any condition or limitation including, without
limitation, a restrictive endorsement, which is mailed or delivered to Holder at
the address for payment specified by Holder from time-to-time, despite any
acceptance of such payment.
Borrower shall authorize and make such arrangements as may be necessary to
enable Holder to obtain payments due under this Note and the other Loan
Documents through the automated clearing house system (“ACH System”). Such
authorizations and arrangements shall include, without limitation, establishing
and maintaining an account with a commercial bank that is a member of the ACH
System and entering into an ACH System agreement with Holder.
If any payment (other than the final, balloon payment, if any) shall not be
received by Holder within ten (10) days after its due date, other than as a
result of Holder’s failure to initiate the ACH payment, Borrower shall pay an
additional charge equal to five percent (5.00%) of the delinquent payment or the
highest additional charge permitted by law, whichever is less. A late charge of
$1,000.00 will be assessed with respect to any delinquent balloon payment.
Credit for any payment made on this Note may be delayed if such payment is not
(a) received at the payment address specified by Holder from time-to-time by
written notice to Borrower or (b) accompanied by the invoice number assigned by
Holder to Borrower. Preferred forms of payment include direct debit, wire
transfers, company checks and certified checks. Payment in any other form may
delay processing or be returned to Borrower. Any delayed credit may cause
Borrower to incur the late payment fee described above. All credit for payments
made by Borrower on this Note are subject to final payment by the institution on
which the item of payment was drawn and no credit shall be given for any payment
on which final payment by any such institution is not made.
The Loan is secured, in part, by a Commercial Deed of Trust (collectively, the
“Security Instruments”) executed by each entity which constitutes Borrower
hereunder, encumbering the real property and other assets (collectively, the
“Properties”) described therein, and by certain other documents executed and
delivered in connection herewith (this Note, the Security Instruments and such
other documents are collectively called the “Loan Documents”).
Notwithstanding anything to the contrary contained in this Note, the Security
Instrument or the other Loan Documents, subject to the exceptions described
below, Holder shall not seek to enforce any deficiency judgment or personal
liability against Borrower or any of its members, partners or managers with
respect to this Note, the Security Instruments or the other Loan Documents, it
being understood and agreed that Borrower and its members, partners or managers
shall not have any personal liability for the payment

2


4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------



of the indebtedness evidenced by, or other amounts due to Holder under, the Loan
Documents, and such indebtedness shall be considered non-recourse to Borrower,
subject to the exceptions described below.
The foregoing notwithstanding, Holder shall have full recourse against Borrower
for the payment of:
(i)
Any Prepayment Fee which becomes due under this Note;

(ii)
Taxes, insurance premiums, and other amounts advanced by Holder to protect any
of the collateral described in the Security Instruments;

(iii)
All attorneys’ fees or other costs of collection incurred by Holder pursuant to
any of the Loan Documents; and

(iv)
All rents, profits, insurance proceeds, condemnation awards, security deposits,
lease termination payments, if any, and other sums or payments received by or on
behalf of Borrower and not paid or applied in accordance with the requirements
of the Loan Documents.

In addition, Holder shall have full recourse against Borrower and Cole Corporate
Income Operating Partnership II, LP, a Delaware limited partnership
(“Guarantor”), jointly and severally, for the full payment of all indebtedness
evidenced by the Loan Documents in the event that any of the following occur:
(i)
If Borrower or Guarantor commit fraud in any of the Loan Documents or in any
materials submitted to Holder by Borrower or Guarantor in connection with the
Loan;

(ii)
If Borrower or Guarantor intentionally misrepresent any material fact in any of
the Loan Documents or in any materials submitted to Holder by Borrower or
Guarantor in connection with the Loan;

(iii)
Upon the occurrence of any transfer prohibited by Section 17 of any of the
Security Instruments;

(iv)
Upon the filing of a voluntary petition in bankruptcy by any of the entities
which constitute Borrower;

(v)
Upon the filing of an applicable involuntary petition in bankruptcy against any
of the entities which constitute Borrower if any Borrower, or any of the
partners or members of any Borrower, colluded with one or more creditors in
connection with such filing; or

(vi)
If Borrower, without Holder’s prior written consent, amends any lease of the
Properties in a material and adverse manner.

In addition, Holder shall have full recourse against Borrower and Guarantor,
jointly and severally, for any losses, damages, costs and expenses suffered or
incurred by Lender in the event any Borrower commits material waste with respect
to the Property owned by such Borrower.
Nothing contained herein shall: (i) be deemed to be a release or impairment of
any part of the indebtedness evidenced by this Note or of the liens created by
the Security Instruments; (ii) limit or otherwise prejudice in any way the
rights of Holder to enforce any of its rights and remedies under this Note or
under the Security Instruments, including, if necessary, naming any Borrower as
a defendant in any suit, action or proceeding, as long as no personal liability
is sought against Borrower; (iii) limit the right of Holder to proceed against
Borrower for the Prepayment Fee; (iv) limit the right of Holder to proceed and
recover a personal judgment against any person or entity receiving funds from
Borrower in connection with acts

3


4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------



specified in the preceding paragraphs of this Note; or (v) limit the liability
of Borrower or Guarantor (or any other party including without limitation
Borrower’s general partners) under the Environmental Indemnity Agreements
Regarding Hazardous Substances executed by Borrower and Guarantor in favor of
Holder. All of the obligations described above for which Holder has joint and
several recourse against Borrower and Guarantor are collectively called the
“Recourse Obligations”.
Each of the following shall constitute an Event of Default (“Event of Default”)
hereunder and under the Security Instrument:
(a)
Failure of Holder to receive any payment of principal, interest, or Prepayment
Fee upon this Note when due, and such failure shall continue for ten (10) days
after written notice is given by Holder to Borrower of the same; or

(b)
The occurrence of an “Event of Default” as defined in any Loan Document (other
than this Note).

Upon the occurrence and during the continuance of any Event of Default, Holder
shall have the option to declare the entire amount of principal and interest due
under this Note immediately due and payable without notice or demand, and Holder
may exercise any of its rights under this Note and any document executed or
delivered herewith. After acceleration or Maturity, Borrower shall pay interest
on the outstanding principal balance of this Note at the rate of fifteen percent
(15.00%) per annum or the maximum interest rate permitted by law, whichever is
less (the “Default Rate”).
If this Note is placed in the hands of an attorney for collection, Borrower
shall pay reasonable attorneys’ fees and costs incurred by Holder in connection
therewith, and in the event suit or action is instituted to enforce or interpret
this Note (including without limitation efforts to modify or vacate any
automatic stay or injunction), the prevailing party shall be entitled to recover
all expenses reasonably incurred at, before or after trial and on appeal,
whether or not taxable as costs, or in any bankruptcy proceeding, or in
connection with post-judgment collection efforts, including, without limitation,
reasonable attorneys’ fees, witness fees (expert and otherwise), deposition
costs, copying charges and other expenses.
This Note shall be governed and construed in accordance with the laws of the
State of Washington applicable to contracts made and to be performed therein
(excluding choice of law principles). Pursuant to the Security Instruments,
Borrower has irrevocably submitted to the jurisdiction of the state and federal
courts described therein in any action or proceeding brought to enforce or
otherwise arising out of or relating to this Note. Borrower acknowledges and
agrees that the consent to jurisdiction by Borrower in the Security Instruments
shall survive any foreclosure or release of the Security Instrument.
This Note may be declared due prior to its expressed Maturity, all in the
events, on the terms, and in the manner provided for in the Security
Instruments.
Borrower and all sureties, endorsers, guarantors and other parties now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally (i) waive demand, notice of demand, presentment for payment, notice of
nonpayment, notice of default, protest, notice of protest, notice of intent to
accelerate, notice of acceleration and all other notices except those for which
the Loan Documents expressly provide, and further waive diligence in collecting
this Note or in enforcing any of the security for this Note; (ii) agree to any
substitution, subordination, exchange or release of any security for this Note
or the release of any party primarily or secondarily liable for the payment of
this Note; (iii) agree that Holder shall not be required to first institute suit
or exhaust its remedies hereon against Borrower or others liable or to become
liable for the payment of this Note or to enforce its rights against any
security for the payment of this Note; and (iv) consent to any extension of time
for the payment of this Note, or any installment hereof, made by agreement by
Holder with any person now or hereafter liable for the payment of this Note,
even if Borrower is not a party to such agreement.

4


4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------



Holder and Borrower intend to comply with any applicable usury laws.
Accordingly, notwithstanding any provisions in this Note to the contrary, it is
agreed that this Note shall not require the payment or permit the collection of
interest or any amount in the nature of interest or fees in excess of the
maximum amount permitted by applicable law as now or hereafter construed by a
court of competent jurisdiction. If any such excess interest is contracted for,
charged or received pursuant to this Note, or in the event that all of the
principal balance under this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received shall
exceed the maximum amount of interest permitted by applicable law, then in such
event any such excess which may have been collected shall, at Holder’s option,
either be credited to the unpaid principal balance of the Loan as a prepayment
of principal, without any Prepayment Fee, or refunded to Borrower and the
effective rate of interest shall automatically be reduced to the maximum lawful
rate allowed under applicable law as now or hereafter construed by a court of
competent jurisdiction. Without limiting the foregoing, all calculations which
are made for the purpose of determining whether the rate of interest contracted
for, charged or received under this Note exceeds the maximum lawful contract
rate, shall be made, to the fullest extent permitted by applicable law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the indebtedness, all interest at any time contracted
for, charged to or received from Borrower in connection with such indebtedness.
This paragraph shall be controlling with regard to all Loan Documents in order
to ensure compliance with applicable laws.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTELLIGENTLY WAIVE ANY AND ALL RIGHTS
THAT EACH PARTY TO THIS NOTE MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR THE STATE OF WASHINGTON TO A TRIAL BY JURY OF ANY
AND ALL ISSUES ARISING DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE, THE LOAN DOCUMENTS OR ANY TRANSACTIONS CONTEMPLATED
THEREBY OR RELATED THERETO. IT IS INTENDED THAT THIS WAIVER SHALL APPLY TO ANY
AND ALL DEFENSES, RIGHTS, CLAIMS AND/OR COUNTERCLAIMS IN ANY SUCH ACTION OR
PROCEEDING. BORROWER UNDERSTANDS THAT THIS WAIVER IS A WAIVER OF A
CONSTITUTIONAL SAFEGUARD, AND EACH PARTY INDIVIDUALLY BELIEVES THAT THERE ARE
SUFFICIENT ALTERNATE PROCEDURAL AND SUBSTANTIVE SAFEGUARDS, INCLUDING, A TRIAL
BY AN IMPARTIAL JUDGE, THAT ADEQUATELY OFFSET THE WAIVER CONTAINED HEREIN.

5


4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------





IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
TIME IS OF THE ESSENCE HEREUNDER.
NOTICE IS HEREBY GIVEN THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT, MODIFY TERMS, OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT
ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
IN WITNESS WHEREOF, Borrower has executed as of the year and day first written
above.
BORROWER:
COLE OFC SAN JOSE (RIDDER PARK) CA, LP,
a Delaware limited partnership


By:    Cole GP OFC San Jose (Ridder Park) CA, LLC,
a Delaware limited liability company
General Partner


By:    Cole Corporate Income Advisors II, LLC,
a Delaware limited liability company
Manager


By:    /s/ Todd J. Weiss
Todd J. Weiss,
General Counsel, Real Estate


ARCP FE LAS VEGAS NV, LLC,
a Delaware limited liability company


By:    Cole Corporate Income Advisors II, LLC,
a Delaware limited liability company
Manager


By:    /s/ Todd J. Weiss
Todd J. Weiss,
General Counsel, Real Estate




ARCP OFC GREENSBORO NC, LLC,
a Delaware limited liability company


By:    Cole Corporate Income Advisors II, LLC,
a Delaware limited liability company
Manager


By:    /s/ Todd J. Weiss
Todd J. Weiss,
General Counsel, Real Estate

6


4817-1628-7518.2
6493710v.5 138850/000041

--------------------------------------------------------------------------------






7


4817-1628-7518.2
6493710v.5 138850/000041